Citation Nr: 0026249
Decision Date: 09/29/00	Archive Date: 11/03/00

DOCKET NO. 99-07 846               DATE SEP 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Honolulu, Hawaii

THE ISSUES

1. Entitlement to service connection for occipital folliculitis,
also claimed as a rash on the back of the neck.

2. Entitlement to service connection for tinea corporis, also
claimed as a rash over the body.

3. Entitlement to service connection for an anxiety disorder,
claimed as post-traumatic stress disorder (PTSD).

4. Entitlement to service connection for hemorrhoids.

5. Entitlement to an increased evaluation for post-traumatic
headache disorder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Hawaii Office of Veterans Services

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had verified active service from August 1979 to August
1994, with two years eight months of prior active service which has
not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1998 decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In a December 1998 statement from the veteran, he asserts a claim
for service connection for right ear hearing loss (new and material
evidence to reopen). This matter is referred to the RO for action
deemed appropriate.

FINDING OF FACT

The claims of entitlement to service connect ion for occipital
folliculitis, also claimed as a rash on the back of the neck; tinea
corporis, also claimed as a rash over the body; an anxiety
disorder, claimed as PTSD; and hemorrhoids are not supported by
cognizable evidence demonstrating that the claims are plausible or
capable of substantiation.

CONCLUSION OF LAW

The claims of entitlement to service connection for occipital
folliculitis, also claimed as a rash on the back of the neck; tinea
corporis, also claimed as a rash over

2 - 

the body; an anxiety disorder, claimed as PTSD; and hemorrhoids are
not well grounded. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.317
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claims for entitlement to service
connection for occipital folliculitis, also claimed as a rash on
the back of the neck; tinea corporis, also claimed as a rash over
the body; an anxiety disorder, claimed as PTSD; and hemorrhoids,
the legal question to be answered initially is whether he has
presented evidence of well-grounded claims; that is, claims that
are plausible. If a claim is not well grounded, the appeal must
fail and there is no duty to assist with any further development.
38 U.S.C.A. 5107(a). As will be explained below, the Board finds
that these claims are not well grounded.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A,
1110, 1131; 38 C.F.R. 3.303.

Additionally, service connection may be established for chronic
disability resulting from an undiagnosed illness which became
manifest either during active service in the Southwest Asia theater
of operations during the Persian Gulf War or to a degree of 10
percent or more not later than December 31, 2001. 38 C.F.R.
3.317(a)(1).

Objective indications of a chronic disability include both "signs",
in the medical sense of objective evidence perceptible to an
examining physician, and other, non-medical indicators that are
capable of independent verification. Disabilities that have existed
for six months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a 6-month period will be
considered chronic. The 6-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the disability first
became manifest. 38 C.F.R. 3.317(a)(2-5).

3 -

However, "[a] determination of service connection requires a
finding of the existence of a current disability and a
determination of a relationship between that disability and an
injury or disease incurred in service." Watson v. Brown, 4 Vet.
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for a
veteran's claim for benefits to be well grounded: (1) There must be
competent evidence of a current disability, usually shown by
medical diagnosis; (2) There must be evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence; and (3) There must be competent
evidence of a nexus between the inservice injury or disease and the
current disability. Such a nexus must be shown by medical evidence.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7
Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. 3.303(b)
are applicable where evidence, regardless of its date, shows that
a veteran had a chronic condition in service, or during an
applicable presumptive period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which under case law of the United States Court of Appeals for
Veterans Claims (Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted during
service or during an applicable presumptive period, and if
competent evidence, either medical or lay, depending on the
circumstances, relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as sufficient
proof of service connection of any disease or injury alleged to
have been incurred in or aggravated by such service satisfactory
lay or other evidence of service incurrence or aggravation of such
injury or disease, if consistent with the circumstances,
disability, or hardships of such service, even if there is no
official record of such incurrence or aggravation in service.
Service connection of such injury or disease

4 -

may be rebutted by clear and convincing evidence to the contrary.
38 U.S.C.A. 1154(b) (West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court discussed
the relationship between the decision made by the United States
Court of Appeals for the Federal Circuit in Collette v. Brown, 82
F.3d 389 (Fed. Cir. 1996), and the decision the Court made in
Caluza. The Libertine Court adopted the position that the Federal
Circuit's Collette decision did not affect the Caluza medical nexus
requirement. Therefore, competent medical evidence is still
required to show that the veteran's claimed disability is
etiologically related to service. Libertine; Arms v. West, 12 Vet.
App. 188 (1999).

Under 38 U.S.C.A. 1117(a) and 38 C.F.R. 3.317, a well-grounded
claim for disability due to undiagnosed illness generally requires
(1) active military, naval, or air service in the Southwest Asia
theater of operations during the Persian Gulf War; (2) the
manifestation of one or more signs or symptoms of undiagnosed
illness; and (3) objective indications of chronic disability during
the relevant time period of service or to a degree of disability of
10 percent or more within the specified presumptive period. Neumann
v. West, 14 Vet. App. 12 (2000) (The test for a well-grounded claim
described in VAOPGCPREC 4-99 (May 3, 1999) was rejected because its
requirement that a veteran show a nexus between the disability and
the undiagnosed illness impermissibly added a limitation to, rather
than derived from the statute and regulation).

After reviewing the veteran's service records, to include the DD
214, the Board acknowledges that the veteran served in Southeast
Asia during the Persian Gulf War, as reflected by the Kuwait
Liberation Medal that was awarded to him. The Board further notes,
however, that the veteran does not contend, nor do his service
records show, that he was exposed to combat during his military
service. Therefore, without confirmed combat service, the
provisions of 38 U.S.C.A. 1154(b) do not apply.

Nevertheless, in this case, the veteran's active duty service
medical records, to include records maintained during his Gulf
service, show no indication of a

- 5 -

diagnosis of occipital folliculitis, also claimed as a rash on the
back of the neck; tinea corporis, also claimed as a rash over the
body; or an anxiety disorder, claimed as PTSD. Although the service
medical records reveal that the veteran complained of bloody
stools, he was diagnosed with constipation and not hemorrhoids. The
May 1994 retirement examination report is negative for occipital
folliculitis, also claimed as a rash on the back of the neck; tinea
corporis, also claimed as a rash over the body; an anxiety
disorder, claimed as PTSD; and hemorrhoids.

While the post-service VA treatment records reveal that veteran has
been diagnosed with occipital folliculitis, tinea corporis, an
anxiety disorder (first diagnosed by VA in September 1997), and
hemorrhoids, there is no competent medical evidence linking the
claimed disorders to the veteran's active duty service. As the
veteran has submitted no medical evidence that they are in any way
due to service, the second prong of Caluza is not satisfied with
respect to these claims. It follows that the third prong also is
not satisfied. As such, service connection for these disorders must
be denied on a direct basis. The third prong of Caluza requires
competent evidence of a nexus between the inservice injury or
disease and the current disability. Moreover, according to the
record, the veteran has not been diagnosed with PTSD. Without a
diagnosis of a current disability, the first prong of Caluza has
not been met. Without competent evidence of a current disability
that is linked by competent evidence to service, the Board must
find that these claims are not well grounded, and they must be
denied.

To well ground a claim for benefits for undiagnosed illness, there
must be evidence of service in Southwest Asia during the Persian
Gulf War. This requirement is obviously met in this case.
Nevertheless, the provisions of 38 C.F.R. 3.317 are not for
application if a claimed disorder if it has been associated with a
known illness. Therefore, the Board must find that the provisions
of 38 C.F.R. 3.317 are not for application because, as noted above,
the veteran's claimed disorders have been associated with known
disorders. In other words, occipital folliculitis, tinea corporis,
an anxiety disorder (claimed as PTSD); and hemorrhoids are known
disorders, and as such, they are not due to an undiagnosed illness.
Thus, service connection for any of the claimed disorders pursuant
to the provisions of 38 C.F.R. 3.317 is not warranted. See Neumann.

6 - 

In reaching this decision the Board considered the veteran's
contentions that he developed the disorders on appeal as a result
of service. The Board notes, however, that while he is certainly
capable of asserting these contentions, "the capability of a
witness to offer such evidence is different from the capability of
a witness to offer evidence that requires medical knowledge..."
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In other words,
although he served in Southeast Asia during the Persian Gulf War
and may present testimony and assertions regarding the presence of
symptoms, the veteran does not possess the medical knowledge
required to competently relate any reported post-service
symptomatology to his military service. The same is true for the
statements provided by the veteran's spouse. Id. Causative factors
of a disease amount to a medical question; only a physician's
opinion would be competent evidence. Gowen v. Derwinski, 3 Vet.
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; the
claimant must submit supporting evidence. Since the service medical
records do not show the veteran had occipital folliculitis, also
claimed as a rash on the back of the neck; tinea corporis, also
claimed as a rash over the body; an anxiety disorder, claimed @ is
PTSD, and hemorrhoids in service, since the appellant has submitted
no medical opinion or other competent evidence to support his claim
that these disorders are In any way related to his period of
service and since these disorders are all associated with a known
illness, the Board finds that he has not met the initial burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that his claims are well grounded. 38 U.S.C.A.
5107.

Although the Board has disposed of the service connection claim for
an anxiety disorder, claimed as PTSD, on a ground different from
that of the RO, that is, whether the claim is well grounded rather
than whether he is entitled to prevail on the merits, the veteran
has not been prejudiced by the Board!s decision. In assuming that
the claim was well grounded, the RO accorded the veteran greater
consideration than his claim warranted under the circumstances.
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

7 - 

Finally, as the foregoing explains the need for competent evidence
of a current disability which is linked by competent evidence to
service or, with respect to undiagnosed illness, evidence of the
manifestations of signs or symptoms and objective indications of
chronic disability not associated with a known illness, the Board
views its discussion above sufficient to inform the veteran of the
elements necessary to complete his application for service
connection for the claimed disabilities. Robinette v. Brown, 8 Vet.
App. 69 (1995).

ORDER

Entitlement to service connection for occipital folliculitis, also
claimed as a rash on the back of the neck; tinea corporis, also
claimed as a rash over the body; an anxiety disorder, claimed as
PTSD; and hemorrhoids, is denied.

REMAND

Initially, the Board finds the veteran's claim for increased
compensation benefits for his service-connected post-traumatic
headaches, also claimed as migraine headache, is "well grounded"
within the meaning of 38 U.S.C.A. 5107(a) (West 1991 & Supp. 2000).
The Court has held that, when a veteran claims a service-connected
disability has increased in severity, the claim is well grounded.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). The Court has also
stated that where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
the present level of disability is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994).

The veteran's post-traumatic headaches have been rated by analogy
under the provisions of 38 C.F.R. 4.124a, Diagnostic Code 8100
pertaining to migraine headaches. This diagnostic code provides
that, where evidence establishes that the claimant experiences
"characteristic prostrating" attacks on average of one attack in
two months over the last several months, a 10 percent rating is
warranted. 38 C.F.R. 4.124, Diagnostic Code 8100 (1999). Where such
attacks occur on an

8 - 

average of once a month over last several months, a 30 percent
rating is warranted, and where there are very frequent completely
prostrating and prolonged attacks productive of "severe" economic
inadaptability, a 50 percent rating is warranted. Id.

The Board finds the September 1997 VA examination report inadequate
because it does not specifically address the veteran's headache
disorder. Without current clinical findings, a decision with regard
to the veteran's claim for a higher rating cannot be accomplished.
In this regard, reference is made to Caffrey v. Brown, 6 Vet. App.
377 (1994). Moreover, since the last VA examination in September
1997, the veteran has repeatedly maintained that his headache
disorder has been worsening. Based on the foregoing, and in light
of the absence of necessary clinic al findings to assess the
current severity of the veteran's headache disorder, a remand is
required.

Accordingly, this case is REMANDED for the following action:

1. The RO should appropriately contact the veteran and request that
he submit the names (and for non-VA treatment, the addresses) and
approximate dates of treatment for all VA and non-VA medical
treatment received for his post-traumatic headache disorder from
July 1996 to the present. After obtaining any necessary consent,
the RO should request copies of any records that have not already
been obtained.

2. Following the receipt of the above evidence, the RO should
schedule the veteran for a VA neurological examination. The purpose
of the examination is to ascertain the current severity of the
veteran's service-connected headache disorder. The entire claims
file, including a copy of this REMAND, must be provided to, and be
reviewed by the examiner. All findings should be reported in
detail. Following examination,

9 -

the VA examiner should comment specifically on the frequency,
duration and severity of the veteran's headaches. If the veteran
headaches are found to be representative of characteristic
prostrating attacks, the VA examiner should indicate whether these
attacks are productive of severe economic inadaptability.

3. The RO should review the above- referenced examination report to
determine if it is in compliance with the REMAND. If deficient in
any manner, it should be returned, along with the claims file, for
immediate corrective action.

4. After completion of the foregoing, and any other development
deemed warranted by the record, the RO should re-adjudicate the
veteran's claim for a higher rating for his post-traumatic headache
disorder.

If the benefit sought on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case and provide the veteran and his representative with an
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. By this REMAND, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until he is otherwise notified by
the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 10- 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of  Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

BARBARA B. COPELAND
Member, Board of Veterans' Appeals


- 11 -


273281064   000831  981885

DOCKET NO. 96-41 415        DATE AUG 31, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio

THE ISSUES

1. Whether new and material evidence has been presented to reopen
the claim of entitlement to compensation, pursuant to 38 U.S.C.A.
1151, for an eye disorder.

2. Entitlement to compensation, pursuant to 38 U.S.C.A. 1151 and 38
C.F.R. 3.310, for a heart disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1991 rating decision by the Department of
Veterans Affairs (VA) Regional Office, (RO) in Cleveland, Ohio,
which denied entitlement to compensation pursuant to 38 U.S.C.A.
1151 for residuals of third degree burns and a skin graft of the
left leg including amputation below the knee, a psychiatric
disorder, and a heart disorder. In October 1991, the veteran
testified at a personal hearing before a hearing officer at the RO.
The hearing officer indicated that the issues on appeal were
actually being considered on a new and material basis. The hearing
officer ever determined that although new and material evidence had
been received, compensation pursuant to 38 U.S.C.A. 1151 was not
warranted for the claimed disabilities. The Board notes, at this
point, that the matter of entitlement to compensation pursuant to
38 U.S.C.A. 1151 for a heart disorder was never the subject of a
prior VA decision. Thus, the Board is not considering this matter
on a new and material basis, but as an original claim.

In a July 1995 rating decision, the RO again reviewed the issues on
appeal and confirmed and continued the prior denial of the claims.
In addition, the RO expanded the issue of entitlement to
compensation pursuant to 38 U.S.C.A. 1151 for residuals of third
degree burns and a skin graft of the left leg to include eye
disability, but also denied that issue. The Board notes that
although the RO denied the claim involving an eye disability as not
well grounded, the issue of entitlement to compensation pursuant to
38 U.S.C.A. 1151 for an eye disability was the subject of a prior
formal rating decision.

- 2 -

However the Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United States
Court of Veterans Appeals (the United States Court of Appeals for
Veterans Claims since March 1, 1999) (Court) held that the new and
material evidence requirement is a material legal issue which the
Board has a legal duty to address, regardless of the RO's actions.
As such, the Board will first consider whether new and material
evidence has been submitted to reopen that claim involving an eye
disability, even though the RO reopened that claim.

In an April 1998 decision, the Board remanded this case for further
development with regard to the issue of entitlement to compensation
pursuant to 38 U.S.C.A. 1151 for left leg condition resulting in
amputation below the knee. The other issues were deferred. The RO
completed the requested development. In an April 1999 rating
decision, the RO granted entitlement to compensation, pursuant to
38 U.S.C.A. 1151, for a left leg condition resulting in amputation
below the knee, and granted a 40 percent rating, as well as to
special monthly compensation based on anatomical loss of one foot,
effective December 6, 1990. In an April 2000 rating decision, the
RO granted entitlement to compensation, pursuant to 38 U.S.C.A.
1151, for a psychiatric disorder secondary to amputation of the
left leg below the knee and assigned a 30 percent rating, effective
December 6, 1990.

As the issues involving compensation pursuant to 38 U.S.C.A. 1151
for left leg and psychiatric conditions have been resolved, the
only issues remaining on appeal are those listed on the front page
of this decision.

FINDINGS OF FACT

1. In a November 1986 decision, the Board denied entitlement to
compensation, pursuant to 38 U.S.C.A. 1151, for an eye disorder.

- 3 -

2. Evidence submitted since the Board's November 1986 denial is not
so significant that it must be considered in order to fairly decide
the merits of the claim.

3. As the record includes medical evidence suggesting a possible
relationship between the psychological aspects of the veteran's
left below-the-knee amputation and current heart disability, the
veteran's claim for compensation, pursuant to 38 U.S.C.A. 1151 and
38 C.F.R. 3.310, for a heart disorder is plausible.

CONCLUSIONS OF LAW

1. The Board's November 1986 decision is final. 38 U.S.C.A. 5108,
7104, 7105 (West 1991); 38 C.F.R. 20.1100 (1999).

2. New and material evidence has not been submitted since the
Board's November 1986 decision, thus, the claim for entitlement to
compensation, pursuant to 38 U.S.C.A. 1151, for an eye disorder is
not reopened. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

3. The claim of entitlement to compensation, pursuant to 38
U.S.C.A. 1151, for a heart disorder, is well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. 1151 (West 1991), if a veteran suffers an
injury or an aggravation of an injury as a result of VA
hospitalization or medical or surgical treatment, not the result of
the veteran's own willful misconduct, and the injury or aggravation
results in additional disability or death, then compensation,
including disability, death, or dependency and indemnity
compensation, shall be awarded in the same manner as if the
additional disability or death were service-connected. See also 38
C.F.R. 3.358(a), 3.800(a) (1999). For claims filed prior to October
1,

- 4 -

1997, the appellant is not required to show fault or negligence in
medical treatment. See Brown v. Gardner, 115 S.Ct. 552 (1994). But
see 38 U.S.C.A. 1151 (West 1991 & Supp. 1997) (a showing of
negligence or fault is necessary for recovery for claims filed on
or after October 1, 1997).

In determining, whether additional disability exists, the veteran's
physical condition immediately prior to the disease or injury upon
which the claim for compensation is based will be compared with the
physical condition subsequent thereto. With regard to medical or
surgical treatment, the veteran's physical condition prior to the
disease or injury is the condition that the medical or surgical
treatment was intended to alleviate. Compensation is not payable if
the additional disability or death results from the continuance or
natural progress of the disease or injury for which the training,
treatment, or hospitalization was authorized. 38 C.F.R.
3.358(b)(1), (2).

The additional disability or death must actually result from VA
hospitalization or medical or surgical treatment, and not merely be
coincidental therewith. In the absence of evidence satisfying this
causation requirement, the mere fact that aggravation occurred will
not suffice to make the additional disability or death compensable.
38 C.F.R. 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of
medical or surgical treatment properly administered with the
express or implied consent of the veteran, or, in appropriate
cases, the veteran's representative. "Necessary consequences" are
those which are certain to result from, or were intended to result
from, the medical or surgical treatment provided. Consequences
otherwise certain or intended to result from a treatment will not
be considered uncertain or unintended solely because it had not
been determined, at the time consent was given, whether that
treatment would in fact be administered. 38 C.F.R. 3.358(c)(3).

If the evidence establishes that the proximate cause of the injury
suffered was the veteran's willful misconduct or failure to follow
instructions, the additional disability or death will not be
compensable, except in the case of a veteran who is incompetent. 38
C.F.R. 3.358(c)(4).

- 5 -

Compensation benefits, pursuant to 38 U.S.C.A. 1151, may also be
paid for disability which results from a 38 U.S.C.A. 1151 injury or
disease, including any disability in the nature of a "proximate
result" or "secondary condition." Neither 38 U.S.C.A. 1151 nor 38
C.F.R. 3.3 1 0 authorize an award of service connection for the
original 38 U.S.C.A. 1151 disease or injury or for any proximate
results or secondary conditions of such disease or injury. Rather,
38 U.S.C.A. 1151 merely authorizes payment of compensation "as if"
the 38 U.S.C.A. 1151 disability and any secondary conditions
resulting from that disability, were service-connected. See
VAOPGCPREC 08-97 (February 11, 1997).

I. Eye Disability

The veteran suffered burns to both of his legs during hospital and
surgical treatment in June 1982. He was hospitalized at the VA
Medical Center (VAMC) in Lexington, Kentucky, where he underwent
initial treatment and then skin grafts over the lower portions of
both legs. The veteran's recovery progressed well except that he
had repeated ulcers on a portion of the graft on the left leg. In
March 1983, the veteran underwent a repeat skin graft to the left
leg at the VAMC in Lexington. Within a short period of time after
surgery, the veteran developed pain in his left foot and ankle. He
was seen in a number of clinics, to include surgery, plastic
surgery, neurology, and psychiatry, in an effort to find the source
of his left leg pain. The veteran's left leg pain was diagnosed
alternatively as causalgia, reflex sympathetic dystrophy, post-
traumatic pain syndrome, and psychogenic pain disorder. The veteran
was afforded evaluation at a pain clinic and underwent a number of
sympathetic and somatic nerve blocks in an attempt to relieve the
pain with little or no success. Other therapies, such as a TENS
unit and morphine implant, were attempted as well but no therapy
succeeded in alleviating the veteran's pain entirely. Finally, in
July 1987, the veteran's left leg was amputated below the left
knee. He made a good recovery following the surgery and was fitted
with a prosthetic leg. He also received therapy and guidance on how
to adapt to his prosthetic leg.

- 6 - 

In July 1985, following the third degree burns and skin grants of
the left leg, but prior to the below the knee amputation, the
veteran filed a claim for compensation, then pursuant to 38 U.S.C.
351 (the predecessor to section 1151) for, inter alia, an eye
condition. In a January 1986 decision, the RO denied that claim. At
that time, the evidence of record consisted of the service medical
records, VA outpatient and hospitalization records dated from 1982
through 1986, and VA examination reports dated in March and
November 1984. The only medical records pertaining to the veteran's
eyes were a March 1983 VA outpatient report which documented the
veteran's complaints of having tunnel vision, a March 1983
outpatient report which documented the veteran's complaints of
having difficulty seeing; and a VA hospitalization report dated
from November to December 1994, in which it was documented that the
ophthalmology consult revealed hyperopia and presbyopia as well as
a chorioretinal scar on the left eye and possible obstruction of
visual field.

The veteran appealed the RO's January 1984 decision to the Board.
In a November 1986 decision, the Board denied the veteran's claim.

Currently, the veteran again seeks compensation, pursuant to 38
U.S.C.A. 1151, for an eye disorder. The Board acknowledges that, at
the time of the prior denial, the veteran had not yet had his leg
amputated, and that he now seeks compensation for eye disability he
claims is the result of the amputation and its residuals. However,
the theory underlying both the prior and present claim is the
same--that he now has eye disability as a residual of VA medical
and surgical treatment; specifically, third degree burns and a skin
graft of the left leg. Hence, the Board finds that this case
involves an attempt to reopen a previously denied claim, and that
the laws and regulations pertaining to finality and reopening of
claims are pertinent to this issue on appeal.

When the Board disallows a claim, the disallowance is final unless
the Chairman determines that reconsideration is warranted, or
another exception to finality applies. Otherwise, no claim based
upon the same factual basis shall be considered. See 38 U.S.C.A.
7103, 7104; 38 C.F.R. 20.1100. If, however, new and material
evidence is presented or secured with respect to a claim which has
been

- 7 -

disallowed, the Secretary shall reopen the claim and review the
former disposition of the claim. See 38 U.S.C.A. 5108 (West 1991);
38 C.F.R. 3.156(a) (1998). The new and material evidence must be
presented since the time that the claim was finally disallowed on
any basis. See Evans v. Brown, 9 Vet. App. 273, 282-284 (1996).

The question of whether new and material evidence has been
presented to reopen a previously and finally disallowed claim is
but one part of a three-part analysis of a petition to reopen a
claim. See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).
First, the Board must determine whether the evidence presented or
secured since the prior final disallowance of the claim is "new and
material." Id. Second, if the Board determines that the evidence is
"new and material," it must reopen the claim and determine whether
it is well grounded. Id. Third, if the claim is well grounded, VA
must evaluate the merits of the claim after ensuring that the duty
to assist has been fulfilled. Id.

"New" evidence is evidence that was not of record at the time of
the last final disallowance, and not merely cumulative or redundant
of other evidence of record. "Material" evidence is evidence that
is relevant and probative of the issue at hand, and which, by
itself or in connection with the evidence previously assembled, is
so significant it must be considered in order to fairly decide the
merits of the claim. See 38 C.F.R. 3.156(a); Cox v. Brown, 5 Vet.
App. 95, 98 (1993). The provisions of 38 U.S.C.A. 5108 require a
review of all evidence submitted by a claimant since the previously
disallowed claim in order to determine whether a claim must be
reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).
Furthermore, for purposes of the "new and material" analysis, the
credibility of the evidence is presumed. Justus v. Principi, 3 Vet.
App. 510, 512-513 (1992).

The additional evidence that has been added to the record includes
VA outpatient and hospitalization records dated from 1986 through
1999 as well as VA examination reports dated from 1998 to 1999. The
only record reflecting treatment for eye disabilities is a June
1999 VA eye examination. Following examination and testing, the
diagnoses were choroidal nevus of the left eye, constricted visual
fields

- 8 -

of both eyes, a chorioretinal scar of the right eye, and narrow
angles of both eyes, not occluded at this time. The veteran was
thereafter scheduled to consult with a retinal specialize regarding
the etiology of eye disabilities; however, thereafter, the veteran
was did not report for an appointment and did not schedule a new
appointment. In February 2000, the veteran was informed that he
could submit medical evidence on behalf of his claim, but he did
not submit any further evidence.

Even assuming the credibility of the recently submitted medical
evidence, the Board finds that none of the evidence provides a
basis reopening the claim for compensation benefits pursuant to 38
U.S.C. 1151, as that evidence is not material to the veteran's
claim. Such evidence does not include any medical opinion as to the
etiology of any current eye disability. It merely shows that the
veteran has eye disability in general. There still is no medical
opinion in any way relating any current eye disability to the
relevant VA medical and surgical treatment (which ultimately
resulted in below the knee the amputation of the left leg). There
is likewise no medical opinion relating any current eye disability
to the either to the amputation of the left leg, itself, or to the
psychiatric disorder pursuant to which compensation benefits,
pursuant to section 1151, are now also being paid. Thus, while new
in the sense that it was not previously before agency decision-
makers, the additional evidence is not so significant that it must
be considered in order to fairly decide the merits of the claim.
See 38 C.F.R. 3.156.

The Board also finds that the veteran's assertions provide no basis
for a reopening of the claim. Notwithstanding the sincerity of his
belief that his current eye disorder is related to the VA surgical
and treatment leading up to the below the knee amputation of his
left leg, or the amputation, itself, the fact remains that such
belief is not supported by competent medical evidence. The Board
emphasizes that it is the province of health care professionals to
enter conclusions that require medical opinions, such as the
diagnosis and/or etiology of a disability. Thus, laypersons without
the appropriate medical training or expertise are not competent to
render a probative opinion on the central issue in this case, which
is whether a relationship exists between the veteran's surgery or
any disability pursuant to which compensation benefits are being as
a result of such service. See Jones v. Brown, 7

- 9 -

Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292,
294-5 (1992). Where, as here, the dispositive issue turns on a
medical matter, unsupported lay evidence, without more, even if
new, cannot serve as a predicate upon which to reopen a previously
denied claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that the evidence
associated with the record since the Board's November 1996
decision, when viewed either alone or in the light of all of the
evidence of record previously of record, does not medically
establish a nexus between active service and the cause of the
veteran's death, and, therefore, does not constitute new and
material evidence sufficient to reopen the claim. Furthermore, the
Board is aware of no circumstances in this matter that would put VA
on notice of the existence of evidence which, if obtained, would
provide a basis to reopen the claim. See McKnight v. Gober, 131
F.3d 1483, 1485 (Fed Cir. 1997); Robinette v. Brown, 8 Vet. App.
69, 77-78 (1995).

Because the appellant has not fulfilled his threshold burden of
submitting new and material evidence to reopen his finally
disallowed claim, the claim is not reopened. Also for that reason,
the benefit-of-the-doubt doctrine is not applicable. See Annoni v.
Brown, 5 Vet. App. 463, 467 (1993). The duty to inform the
appellant of the elements necessary to complete her application to
reopen her claim for service connection for the cause of the
veteran's death is met. See 38 U.S.C.A. 5103; Graves v. Brownn, 8
Vet. App. 522, 524 (1996).

As a final matter, the Board finds that the veteran is not
prejudiced by the Board's decision that new and material evidence
had not been presented to reopen the claim, whereas the RO denied
the claim as not well grounded (a determination reached, pursuant
to Elkins, supra, only after the claim is reopened). In this case,
the RO gave the veteran's claim more consideration than warranted,
and, yet, still reached the decision to deny the claim. Thus, to
remand this claim for the RO to consider the claim in light of the
pertinent legal authority governing finality and reopening of
previously denied claims would be pointless and, in light of the
law cited above,

- 10 -

would not result in a determination favorable to him. See VAOGCPREC
16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 (1992).

II. Heart Disorder

In this case, the veteran contends that the medical treatment by
VA, which ultimately resulted in below the knee the amputation of
the left leg, and the residuals thereof, have caused him to develop
a heart disorder. As noted above, entitlement to compensation,
pursuant to 38 U.S.C.A. 1151, for a left leg condition resulting in
amputation below the knee, as well as for psychiatric disability,
has been granted.

The threshold question which the Board must address regard the
claim for benefits for a heart disability is whether the appellant
has presented a well-grounded, or plausible, claim. See 38 U.S.C.A.
5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990). In
the absence of evidence of a well-grounded claim, there is no duty
to assist the claimant in developing the facts pertinent to the
claim, and the claim must fail. Epps v. Gober, 126 F.3d 1464 (Fed.
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory
v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown,
6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993). In the recent case of Hensley v. West, No. 99- 7029 (Fed.
Cir. May 12, 2000), the Federal Circuit Court emphasized that the
threshold for a well-grounded claim is very low.

For a claim filed prior to October 1, 1997 to be well-grounded
under 38 U.S.C.A. 1151, for claims filed prior to October 1, 1997,
the appellant must provide: (1) medical evidence of current
disability; (2) medical evidence, or in certain circumstances lay
evidence, of incurrence or aggravation of an injury as the result
of hospitalization, medical or surgical treatment, or the pursuit
of a course of vocational rehabilitation under chapter 31 of title
3 1, United States Code; and (3) medical evidence of a nexus (i.e.,
a link or a connection) between the asserted injury or disease and
the current disability. Jones v. West, 12 Vet. App. 460 (1999).

- 11 -

In this case, the medical evidence definitively establishes that
the veteran has current heart disability, characterized as coronary
artery disease and hypertension. Furthermore, a VA physician, in
both a June 1999 examination report and a December 1999, suggests
the possibility of a relationship between the veteran's left above-
the-knee amputation and current cardiovascular impairment. In his
June 1999 report, the examiner stated that

although stress from the veteran's below-the-knee amputation may
have been some factor in the control of his hypertension and
frequency of chest pains, I believe it is more likely than not,
that the below the knee amputation was not a causative factor for
his development of hypertension. On the other hand, in my opinion,
his amputation was not the major causative factor for the
development of coronary artery disease, although it is at least as
likely as not that the psychological factors related to having had
this amputation was a contributing causative factor for his
development of coronary artery disease."

In a December 1999 addendum to that examination report, the
examiner stated that it was his opinion that the amputation was not
the "major causative factor for the development of coronary artery
disease, although it is as least as likely as not that the
psychological factors related to having this amputation was a
contributing causative factor for his development of coronary
artery disease." He further stated that he could not state "the
degree of the causative factor."

As noted below, the medical opinions noted above are not a models
of clarity. However, inasmuch as there is a competent medical
evidence of the currently claimed disability, and medical opinion
suggesting that there is some relationship between current heart
disability and the left below-the-knee amputation (to include

- 12 -

the psychological factors surrounding the surgery), for which
section 1151 benefits are payable, the Board finds that the claim
plausible, and, hence, well-grounded.

ORDER

As new and material evidence has not been received to reopen the
claim for entitlement to compensation pursuant to 38 U.S.C.A. 1151
for an eye disorder, the petition to reopen the claim is denied.

As the issue of entitlement to compensation pursuant to 38 U.S.C.A.
1151 and 38 C.F.R. 3.31 for a heart disorder is well grounded, the
appeal as to this claim is allowed to this extent only.

REMAND

As set forth above, the issue of entitlement to compensation,
pursuant to 38 U.S.C.A. 1151, is well grounded. However, upon
review of the medical evidence of record, particularly, the June
1999 VA examiner's opinion as well as his December 1999 addendum to
that opinion, the Board finds that further medical opinion on the
question of the relationship, if any, between a current heart
condition and either of the conditions for which section 1151
benefits has been granted is warranted.

While the above-referenced medical opinions certainly suggest a
relationship between disability for which section 1151 benefits
(sufficient, as noted above, to render the claim well grounded),
those opinions still do not resolve the question of whether, with
consideration of the reasonable doubt doctrine (38 U.S.C.A.
5107(b)), the criteria for payment of compensation benefits,
pursuant to 38 U.S.C.A. 1151 and 38 C.F.R. 3.310, for secondary
disability, are met. See VAOPGCPREC 08-97. In this regard, the
Board emphasizes that it may not base a decision on its own
unsubstantiated medical conclusions but, rather, may reach a

- 13 -

medical conclusion only on the basis of independent medical
evidence in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).
In considering this matter on appeal the Board is required to base
its decisions on independent medical evidence rather than rely upon
its own unsubstantiated medical opinions. See Colvin v. Derwinski,
1 Vet. App. 171 (1991).

Accordingly, the Board finds that this case should be returned, if
possible, to the VA examiner who conducted the June 1999 VA heart
examination and who completed the December 1999 addendum, for the
examiner to opine as to whether it is at least as likely as not a
disability for which compensation is payable under 38 U.S.C.A. 1151
(i.e., his below-the-knee amputation and psychological factors
surrounding the amputation) caused any current cardiovascular
disability; or, if not, whether it is at least as likely as not
that disability for which compensation is payable under 38 U.S.C.A.
1151 has aggravated the veteran's heart disorder(s). If aggravation
is found, the examiner should attempt to quantify the degree of
additional disability resulting from the aggravation (i.e., the
degree of disability (but only that degree) over and above the
degree of disability existing prior to the aggravation). If
necessary, further examination of the veteran should be
accomplished.

Prior to obtaining further medical opinion, the RO should obtain
and associate all outstanding medical records with the claims file,
so that the physician's consideration of the veteran's pertinent
medical history can be an informed one. In this regard, the Board
notes that the veteran receives regular treatment at the VA
outpatient clinic in Columbus Ohio and at the Chillicothe VAMC. The
Board emphasizes that records generated by VA facilities that may
have an impact on the adjudication of a claim are considered
constructively in the possession of VA adjudicators during the
consideration of a claim, regardless of whether those records are
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried

- 14 -

out in a logical chronological sequence, no instruction in this
remand may be given a lower order of priority in terms of the
necessity of carrying out the instructions completely.

Accordingly, this matter is hereby REMANDED to the RO for the
following action:

1. The RO should obtain and associate with the claims file copies
of all outstanding records of pertinent medical examination and
treatment (for cardiovascular disability) from the VA outpatient
clinic in Columbus Ohio and at the Chillicothe VAMC; as well as
from any other source or facility identified by the veteran. If any
requested records are not available, or the search for such records
otherwise yields negative results, that fact should clearly be
noted in the claims file.

2. The claims file should be returned, if possible, to the VA
physician who conducted the June 1999 VA heart examination and who
completed the December 1999 addendum. If that is not possible, it
should be forwarded to a VA cardiologist. The claims file, to
include all evidence added to the record pursuant to this REMAND,
must be reviewed by the designated physician examination of the
veteran should be accomplished, if deemed necessary.

After reviewing the record, the physician should offer a written
opinion as to whether it is as least as likely as not that any
current cardiovascular disability was caused by disability for
which compensation is payable under 38 U.S.C.A. 1151 (i.e., his
below-the-knee amputation and residual psychological factors); or
if not, whether it is as likely as not that disability for

- 15 -

which compensation is payable under 38 U.S.C.A. 1151 has aggravated
any current cardiovascular disability. If aggravation is found, the
physician should attempt to quantify the degree of additional
disability resulting from the aggravation (i.e., the degree of
disability (but only that degree) over and above the degree of
disability existing prior to the aggravation). The complete
rationale for all

3. The RO should readjudicate the veteran's claim for entitlement
to compensation pursuant to 38 U.S.C.A. 1151 and 38 C.F.R. 3.310
for a heart disorder in light of all pertinent evidence and legal
authority, to specifically include that cited to herein. The RO
must provide full reasons and bases for its determinations,
addressing all matters and concerns raised in this REMAND.

4. If the action taken is adverse to the veteran, he and his
representative should be furnished an appropriate supplemental
statement of the case and be afforded the opportunity to respond to
that supplemental statement of the case before the claim is
returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication; it is not the
Board's intent to imply whether the benefits requested should be
granted or denied. The veteran need take no action until otherwise
notified, but he may furnish additional evidence and/or argument
while the case is in remand status. See Kutscherousky v. West, 12
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992).

- 16 -

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

- 17 - 


